Citation Nr: 0309837	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-20 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1970 to October 
1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) 
arises from a November 1999 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for hypertension.

A hearing was held at the RO in September 2000 before a local 
VA hearing officer.  


REMAND

In a statement dated in March 2003, and received in April 
2003, the veteran indicated he wants another hearing at the 
RO-but this time before a Veterans Law Judge (i.e., a travel 
Board hearing).  See 38 C.F.R. § 20.704 (2002).  Accordingly, 
the case is remanded to the RO for the following:

The RO should schedule the veteran for a 
BVA travel Board hearing and notify him 
of the date, time, and location of the 
hearing.  If, for whatever reason, 
he changes his mind and decides not to 
have another hearing, then this must be 
documented in writing in his claims 
folder (c-file).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




